




Exhibit 10.43
MARSH & MCLENNAN COMPANIES
SUPPLEMENTAL SAVINGS & INVESTMENT PLAN
(formerly the Marsh & McLennan Companies Stock Investment Supplemental Plan)
Restatement effective January 1, 2012



{00198838-2}



--------------------------------------------------------------------------------




PREAMBLE
Effective July 1, 1992, Marsh & McLennan Companies, Inc. (the "Company") adopted
the Marsh & McLennan Companies Stock Investment Supplemental Plan (the "Plan").
The Plan provides benefits to certain employees of the Company and its
participating subsidiaries whose benefits and contributions under the Marsh &
McLennan Companies 401(k) Savings & Investment Plan (formerly the Marsh &
McLennan Companies Stock Investment Plan) (the "Basic Plan") are limited by
certain provisions of the Internal Revenue Code of 1986, as amended (the
"Code").
It is intended that benefits paid under the Plan shall be paid under an
arrangement that is, for purposes of Employee Retirement Income Security Act of
1974, unfunded and maintained primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employees.
It is further intended that the Plan complies with the requirements of Section
409A of the Code, including the transition rules issued by the Internal Revenue
Service in Notice 2005-1, 2005-1 C.B. 274 and subsequent guidance, to the extent
applicable.
The Plan has been amended and restated several times since its establishment,
with the most recent restatement effective January 1, 2009 (the “January 2009
Restatement”). The Plan has since been amended. To incorporate the amendments
previously made to the January 2009 Restatement and for administrative
convenience, the Company hereby restates the Plan in its entirety, effective
January 1, 2012.



{00198838-2}
-i-

--------------------------------------------------------------------------------




ARTICLE 1
DEFINITIONS
The following terms when used in this Plan have the designated meanings unless a
different meaning is clearly required by the context.
1.1    Board of Directors, Catch-Up Contributions, Code, Company, Contribution
Authorization, Eligible Employee, Investment Fund, MMC Stock, Participating
Company, Matching Contributions, Non-Covered Company, Plan Year, Pre-Tax
Contributions, Roth Contributions, Spouse, Stock Fund, and Year of Service have
the meanings given them in the Basic Plan as from time to time in effect.
1.2    Account means an account established on behalf of a Participant by the
Company pursuant to Section 4.1(a).
1.3    Administrative Committee means the individual or entity appointed from
time to time by the Company to address certain administrative matters under the
Plan.
1.4    Annual Enrollment means the process adopted by the Plan Administrator for
an Eligible Employee to enroll in the Plan with respect to a Plan Year, provided
that each Annual Enrollment period as determined by the Plan Administrator shall
end no later than the end of the Plan Year immediately preceding the Plan Year
to which an Enrollment Authorization relates.
1.5    Basic Plan means the Marsh & McLennan Companies 401(k) Savings &
Investment Plan (formerly the Marsh & McLennan Companies Stock Investment Plan).

{00198838-2}
-1-

--------------------------------------------------------------------------------




1.6    Beneficiary means the person or persons designated pursuant to Article 6
to receive a benefit in the event of a Participant's death before his or her
Benefit has been paid in full.
1.7    Benefit means the benefit amount described in Section 5.1.
1.8    Change in Control has the meaning set forth in Section 5.5.
1.9    Committee means either the Administrative Committee or the Investment
Committee. Any reference to "Committee" shall be considered a reference to
either one or both of the Administrative Committee and Investment Committee as
the context may require.
1.10    Compensation means a Participant's base salary from a Participating
Company before any deductions for taxes and shall include any reductions in
Compensation under the Plan, Pre-Tax Contributions, Roth Contributions, and any
salary reduction amounts under any plan described in Section 125 of the Code or
any "qualified transportation fringe benefit plan" described in Section 132(f)
of the Code.
1.11    Compensation Limit means, with respect to any Plan Year, the limit
established for such Plan Year pursuant to Section 401(a)(17) of the Code.
1.12    Deferral Limit means, with respect to any Plan Year and only with
respect to Pre-Tax Contributions and/or Roth Contributions made under the Basic
Plan, the limit on elective deferrals for such calendar year provided by the
Internal Revenue Service pursuant to Section 402(g) of the Code, including the
Catch-Up Contribution limitation amount set forth in Section 414(v) of the Code
with respect to an eligible individual; provided, however, that the Catch-Up
Contribution limitation amount shall

{00198838-2}    -2-

--------------------------------------------------------------------------------




be added to a Participant's Deferral Limit for a Plan Year only if he or she
made Catch-Up Contributions under the Basic Plan for such Plan Year.
1.13    Disabled or Disability means that, under procedures set forth in the
Company's long term disability benefit program, a determination has been made
that a Participant is unable to engage in any gainful activity by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than twelve (12) months.
1.14    Distribution Election means a written election of a Participant,
provided on a form and in a manner specified by the Plan Administrator (which
may include electronic means) from time to time, directing the time and form of
payment of his or her Post-2004 Benefit or, in the absence of such an
affirmative election, the Plan's default election under Section 5.3(d) which
default election shall be deemed to be the Participant's Distribution Election.
A Participant's distribution election with respect to the time and form of
payment of his or her Pre-2005 Benefit shall be made in accordance with Section
5.2.
1.15    Enrollment Authorization means a written agreement of an Eligible
Employee who has been selected to participate in the Plan, provided on a form
and in a manner specified by the Plan Administrator (which may include
electronic means) from time to time, that authorizes the reduction of such
Eligible Employee's Compensation that would otherwise be payable to him or her
by the Participating Company employing such individual for services performed
after such agreement goes into effect in

{00198838-2}    -3-

--------------------------------------------------------------------------------




accordance with Section 3.1 and, in the case of an Eligible Employee's initial
enrollment under Section 2.2, his or her initial Distribution Election.
1.16    ERISA means the Employee Retirement Income Security Act of 1974, as
amended.
1.17    Fair Market Value of a share of MMC Stock on any date means the closing
price per share reported on the New York Stock Exchange for such date or, if no
trading occurs on such date, for the last preceding day on which trading
occurred.
1.18    Fund means any of the notional investment alternatives, other than
Notional Shares, made available from time to time as a notional investment
vehicle for Participants' Accounts under the Plan, including those, if any,
based on the Investment Funds (other than the Stock Fund) made available from
time to time under the Basic Plan.
1.19    Investment Committee means the individual or entity appointed from time
to time by the Company to address investment-related matters under the Plan.
1.20    Investment Direction means the instructions a Participant provides to
the Plan Administrator, on a form and in a manner specified by the Plan
Administrator (which may include electronic means) from time to time, with
respect to the (i) notional investment of future compensation reduction credits
under Section 4.2 to his or her Account, (ii) notional investment of future
matching credits under Section 4.3(a) to his or her Account, or (iii)
reallocation of the notional balance, or a portion thereof, credited to his or
her Account. In the absence of affirmative instructions provided by a
Participant with respect to clauses (i) or (ii) of this Section 1.20, the Plan's

{00198838-2}    -4-

--------------------------------------------------------------------------------




default investment direction provided under Section 4.10 shall be deemed the
Participant's Investment Direction.
1.21    Notional Investment means a bookkeeping entry made to a Participant's
Account pursuant to Article 4 that records a Participant's notional investment
in shares or units, as the case may be, of a Fund.
1.22    Notional Investment Value means, as of the close of any business day,
the notional value based on the net asset value of an investment vehicle upon
which a Fund is based.
1.23    Notional Share means a bookkeeping entry made to a Participant's Account
pursuant to Article 4 in respect to his or her notional investment in a share or
fractional share of MMC Stock.
1.24    Participant means an individual who has an Account that has not been
terminated pursuant to Section 4.1.
1.25    Participating Company means the Company and any subsidiary or affiliate
thereof (other than CS STARS, LLC) whose Eligible Employees are eligible to
participate in the Basic Plan.
1.26    Payment Date means the date determined pursuant to Section 5.3(b) for
the commencement of the payment of a Participant's Post-2004 Benefit. The date
of payment of a Participant's Pre-2005 Benefit shall be determined pursuant to
Section 5.2.

{00198838-2}    -5-

--------------------------------------------------------------------------------




1.27    Plan means this Marsh & McLennan Companies Supplemental Savings &
Investment Plan (formerly the Marsh & McLennan Companies Stock Investment
Supplemental Plan) as in effect from time to time.
1.28    Plan Administrator means the individual or entity appointed from time to
time by the Company to administer the Plan.
1.29    Post-2004 Benefit means the Benefit reduced by the Pre-2005 Benefit.
1.30    Pre-2005 Benefit means the portion of the Benefit attributable to
amounts credited, adjusted for notional earnings and losses, to a Participant's
Pre-2005 Sub-Account.
1.31    Pre-2005 Sub-Account means a sub-account established as part of an
Account of a Participant by the Company pursuant to Section 4.1(b).
1.32    Retirement means (i) with respect to a Participant's Post-2004 Benefit,
a Participant's Termination of Employment that occurs (A) on or after a
Participant's fifty-fifth (55th) birthday provided he or she has been credited
with at least five (5) Years of Service or (B) on or after his or her
sixty-fifth (65th) birthday, and (ii) with respect to a Participant's Pre-2005
Benefit, a Participant's separation from service, as determined by the Plan
Administrator under the rules and administrative practices of the Plan that were
in effect prior to January 1, 2005 and in accordance with the employment
practices of the Company at such time, that occurs (A) on or after a
Participant's fifty-fifth (55th) birthday provided he or she has been credited
with at least five (5) Years of Service or (B) on or after his or her
sixty-fifth (65th) birthday.

{00198838-2}    -6-

--------------------------------------------------------------------------------




1.33    Specified Employee means a Participant who is an Eligible Employee and
has met the requirements of Section 416(i)(1)(A)(i), (ii), or (iii) of the Code
(applied in accordance with Treasury regulations and disregarding Section
416(i)(5) of the Code) at any time during a twelve (12) month period ending on
December 31 (the "Identification Date"). A Participant who meets any of those
requirements at any time during a twelve (12) month period ending on an
Identification Date shall be treated as a Specified Employee with respect to a
Termination of Employment that occurs during the 12-month period beginning on
the first day of the fourth month following the Identification Date.
1.34    Termination of Employment or Terminates Employment means termination of
all active employment with the Company, and all related entities aggregated with
the Company under Section 414(b) or Section 414(c) of the Code. For purposes of
this Section, a Participant's "active employment" is considered to have
terminated when the number of hours of service per week performed by the
Participant for a Participating Company or Non-Covered Company in a week are
twenty percent (20%) or less of the average weekly hours worked by the
Participant during the previous thirty-six (36) month period. Notwithstanding
the foregoing to the contrary, a Participant, who is not performing services for
a Participating Company or Non-Covered Company because he or she is on a bona
fide leave of absence, Terminates Employment under the Plan only after such
leave of absence exceeds six (6) months or such longer period of time as
provided under an applicable statute or by contract. This Section 1.34 shall be
administered in accordance with Treas. Reg. §1.409A-1(h)(1).

{00198838-2}    -7-

--------------------------------------------------------------------------------






ARTICLE 2    
ELIGIBILITY AND ENROLLMENT
2.1    Eligibility. An Eligible Employee who actively participates in the Basic
Plan, other than an employee of CS STARS, LLC, including a former Eligible
Employee who is rehired by a Participating Company or an Eligible Employee who
has been transferred from a Non-Covered Company to a Participating Company,
whose Contribution Authorization under the Basic Plan is not suspended pursuant
to Section 3.5 of the Basic Plan and whose opportunity to cause contributions to
be made pursuant to Section 3.1 of the Basic Plan could reasonably be expected
to be limited in any Plan Year by the operation of the Compensation Limit, may
be selected by the Plan Administrator to enroll in the Plan in order to (i)
reduce and defer a portion of his or her Compensation during such Plan Year
pursuant to Section 3.1 of this Plan and have such deferred amount credited to
his or her Account pursuant to Section 4.1, and (ii) have matching amounts
credited to his or her Account pursuant to Section 4.3 of this Plan.
2.2    Initial Enrollment.
(a)    New Hire. In the case of any individual who is newly hired on or after
January 1, 2011 by a Participating Company and who satisfies the eligibility
requirements of Section 2.1, such individual may complete and submit to the Plan
Administrator his or her Enrollment Authorization and Distribution Election
during the first Annual Enrollment period occurring on or after his or her date
of hire; provided, however, if such individual's date of hire occurs on or after
the date the Plan Administrator, pursuant to procedures it adopts, establishes
as the last day of the Annual

{00198838-2}    -8-

--------------------------------------------------------------------------------




Enrollment period for determining an individual's eligibility to participate in
the Plan, then such individual's initial Annual Enrollment period shall be the
Annual Enrollment period beginning in the next succeeding Plan Year.
(b)    Rehires and Transferees. Effective January 1, 2008, a former Participant
who has Terminated Employment and is rehired by the Company or Participating
Company or an individual transferred to the Company or Participating Company by
a company that is not a Participating Company who satisfies the eligibility
requirements of Section 2.1 may re-enroll or enroll in the Plan no earlier than
in the Annual Enrollment period that immediately follows the date such former
Participant or individual satisfies the eligibility requirements of Section 2.1.
(c)    Acquisitions. In the case of any individual who is employed by an
Acquired Company on its date of acquisition by a Participating Company and
satisfies the eligibility requirements of Section 2.1 of the Plan, such
individual may complete and submit to the Plan Administrator his or her
Enrollment Authorization and Distribution Election during the first Annual
Enrollment period occurring on or after the closing date of the Acquired
Company's acquisition by a Participating Company; provided, however, if the
closing date of an Acquired Company's acquisition is scheduled to occur on or
about, but no later than, the last day of a Plan Year, the Plan Administrator,
at the direction of the Participating Company, shall provide an individual not
otherwise eligible to participate in the Plan under the provisions of this
Section 2.2(c) with his or her initial Enrollment Authorization and Distribution
Election during the Annual Enrollment period occurring during the Plan Year in
which the closing date of Acquired Company's acquisition occurs; and, provided
further, the acceptance of such Enrollment

{00198838-2}    -9-

--------------------------------------------------------------------------------




Authorization and Distribution Election by the Plan Administrator shall be
contingent upon such acquisition closing on a date that is no later than the
last day of such Plan Year.
(d)    No Distribution Election. If an Eligible Employee selected under Section
2.1 to participate in the Plan completes and submits to the Plan Administrator
an Enrollment Authorization, but fails to timely complete and submit his or her
Distribution Election to the Plan Administrator in accordance with paragraphs
(a), (b) or (c) of this Section 2.2, such Eligible Employee shall be deemed to
have made the default election described in Section 5.3(d) but shall be eligible
to make a subsequent Distribution Election in accordance with the provisions of
Section 5.3(e).
2.3    Annual Enrollment. Except as provided in Section 2.2, each Eligible
Employee who is eligible to participate in the Plan for a Plan Year shall
complete and submit to the Plan Administrator a Contribution Authorization under
the Basic Plan and an Enrollment Authorization related to such Plan Year during
the Annual Enrollment period. An Eligible Employee who fails to timely submit a
completed Contribution Authorization or Enrollment Authorization shall not
participate in the Plan for such Plan Year. An Enrollment Authorization under
this Section 2.3 shall become effective on the first day of the Plan Year to
which it relates and irrevocable no later than the last day of such Annual
Enrollment period.

{00198838-2}    -10-

--------------------------------------------------------------------------------




ARTICLE 3    
ELIGIBLE EMPLOYEE DEFERRALS
3.1    Deferral Election. Subject to Section 3.2, an Eligible Employee who is
eligible pursuant to Section 2.1 to participate in the Plan for a Plan Year may
direct the Participating Company that employs him or her to reduce his or her
Compensation for the calendar year that includes such Plan Year from 1% to 30%
of the Eligible Employee's Compensation and to pay such amount (as adjusted
pursuant to this Plan) to such Eligible Employee or his or her Beneficiary in
the future as deferred compensation under this Plan. Any designation by an
Eligible Employee pursuant to this Section 3.1 shall be contained in his or her
annual Enrollment Authorization.
3.2    Timing of Compensation Reduction. Reductions in Compensation effected by
payroll deduction shall commence in, or immediately following, the payroll
period in which the Eligible Employee's Compensation first exceeds the
Compensation Limit or his or her Pre-Tax Contributions and/or Roth Contributions
exceed the Deferral Limit.
3.3    Suspension of Enrollment Authorization. Notwithstanding any other
provision contained herein, a Participant's Enrollment Authorization for a Plan
Year shall be suspended during such Plan Year for the period during which such
Participant is (i) on an unpaid leave of absence from the Participating Company
(but only during the period of time that precedes a Participant's Termination of
Employment if one is deemed to occur), or (ii) eligible for, and in receipt of,
benefit payments under the Participating Company's long-term disability plan.
Such suspension shall cease to

{00198838-2}    -11-

--------------------------------------------------------------------------------




apply and the Participant's Enrollment Authorization shall be reinstated if and
when such Participant returns to active employment with a Participating Company
during such Plan Year.
3.4    Contingent Enrollment Authorization. If a Participant's period of (i)
unpaid leave of absence from a Participating Company, or (ii) eligibility for,
and receipt of, benefit payments under such Participating Company's long-term
disability plan occurs during a Plan Year, and is expected to continue beyond
the end of that Plan Year, such Participant may make deferrals to the Plan in a
future Plan Year to the extent the Participant completes an Enrollment
Authorization under Section 2.3 for such future Plan Year; provided, however,
that the Participant's Enrollment Authorization shall become effective and
irrevocable in the first payroll period following such Participant's return to
active employment with a Participating Company during such future Plan Year.

{00198838-2}    -12-

--------------------------------------------------------------------------------




ARTICLE 4    
ACCOUNTS
4.1    Accounts.
(a)    Establishment of Accounts. The Company shall establish an Account for
each Participant which shall be credited with Notional Shares and/or Notional
Investments in accordance with his or her Investment Direction based upon such
Participant's Compensation reductions made pursuant to his or her timely
completed Enrollment Authorization and matching amounts attributable thereto.
Each Account shall also be credited with reinvested notional dividends and
notional investment gains, if any. A Participant's Account shall be debited for
Benefits paid to or in respect of such Participant, including tax withholding
pursuant to Section 5.7, and notional investment losses, if any. An Account
shall be terminated when there are no longer any Notional Shares or Notional
Investments credited to it.
(b)    Pre-2005 Sub-Accounts. The Company shall establish a Pre-2005 Sub-Account
for each Participant who participated in the Plan before January 1, 2005 and
shall credit each Pre-2005 Sub-Account with the December 31, 2004 balance of
each such Participant's Account, respectively. The Pre-2005 Sub-Account shall be
credited/debited with post-2004 notional earnings/losses, and debited with
Pre-2005 Benefits paid to or in respect of such Participant, including tax
withholding pursuant to Section 5.7. Effective for Plan Years beginning on or
after January 1, 2005, the Pre-2005 Sub-Account shall not be credited with any
amount described in Section 4.2, Section 4.3 or Section 4.4.

{00198838-2}    -13-

--------------------------------------------------------------------------------




4.2    Credits for Compensation Reductions. The reduction in a Participant's
Compensation for any payroll period made pursuant to his or her Enrollment
Authorization shall be credited to the Participant's Account in accordance with
procedures and at such times established from time to time by the Plan
Administrator and notionally invested in Notional Investments (including
Notional Shares) in accordance with the Participant's Investment Direction.
4.3    Credits for Company Match.
(a)    Matching Credits. Provided that a Participant has completed at least one
(1) Year of Service and reductions of his or her Compensation have been credited
in accordance with Section 4.2 to his or her Account, then such Participant
shall be credited with additional amounts based on the formula applicable to
Participating Company Matching Contributions under Section 3.7.1 of the Basic
Plan ("Matching Credits") and notionally invested in Funds and/or Notional
Shares in accordance with the Participant's Investment Direction; provided,
however, that no portion of a Participant's Compensation (and any reductions
related thereto) shall be taken into account during any payroll period for both
Participating Company Matching Contributions under the Basic Plan and Matching
Credits under this Plan.
(b)    Performance-Based Credits. Effective for the Plan Years that commence
January 1, 2006, January 1, 2007 and January 1, 2008, at the time and at the
same rate that the Company allocates Participating Company Matching
Contributions with respect to a Plan Year in accordance with Section 3.7.2 of
the Basic Plan ("Performance-Based Credits"), the Company shall credit
Performance-Based Credits to the Account of a Participant in the same manner as
Matching Credits are credited to his or

{00198838-2}    -14-

--------------------------------------------------------------------------------




her Account provided that the Participant is actively employed by a
Participating Company on the last business day of the Plan Year, or incurred a
disability (as defined in Section 1.22 of the Basic Plan) during the Plan Year,
or terminated employment (as determined in accordance with Section 1.70 of the
Basic Plan) during the Plan Year by reason of Retirement or death.
(c)    The sum for any Plan Year of the Matching Credits and Performance-Based
Credits to a Participant's Account pursuant to paragraphs (a) and (b) of this
Section 4.3 of this Plan and the Participating Company Matching Contributions
allocated to him or her pursuant to Section 3.7 of the Basic Plan shall not
exceed in the aggregate the maximum rate specified from time to time under
Section 3.7 of the Basic Plan. The amount credited pursuant to Section 4.3 of
this Plan shall be adjusted to the extent necessary to comply with the
limitation set forth in the preceding sentence.
4.4    Post-Termination Credits. If an Account is credited under Section 4.2 or
Section 4.3 after the Participant incurred a Termination of Employment, such
credit or credits shall be notionally invested in accordance with the Investment
Direction last in effect immediately prior to the Participant's Termination of
Employment.
4.5    Nonforfeitable Account. A Participant's right to the balance credited to
his or her Account shall be fully vested and nonforfeitable at all times.
4.6    Credits for Dividend Reinvestment, Other Distributions and Adjustments.
(a)    Whenever a cash dividend is declared on MMC Stock, each Account shall
receive a notional credit in the same dollar amount as the cash dividend for

{00198838-2}    -15-

--------------------------------------------------------------------------------




each Notional Share credited to each such Account on the record date for
dividend payment. The notional dollar amount in each Account shall be converted
into additional Notional Shares based on the Fair Market Value of MMC Stock on
the dividend payment date. In the event of a stock dividend or distribution,
stock split, recapitalization or the like, each Account shall be credited on the
record date of such event with a number of Notional Shares equal to the number
of shares of MMC Stock payable in respect of a share of MMC Stock for each
Notional Share credited to each such Account on such record date.
(b)    Whenever a cash dividend, income distribution or other amount is paid in
respect of a Fund or any other adjustment is made to the number of shares or
units representing an interest in a Fund, then each Account that is credited
with a Notional Investment in such Fund shall be credited, or adjusted in
accordance with procedures established by the Plan Administrator from time to
time to reflect such cash dividend, income distribution or other amount or
adjustment.
4.7    Accounts Confer No Interest in Assets.
(a)    Notwithstanding any other provision of the Plan that may be interpreted
to the contrary, the Funds and Notional Shares are to be used only for the
purposes of determining the amount of notional earnings to be credited and/or
notional losses to be debited to a Participant's Account, and a Participant's
designation of any such Fund or Notional Share, the crediting of Notional
Investments and Notional Shares to an Account, the calculation of notional
earnings and/or losses and the crediting or debiting of such notional earnings
or notional losses to an Account shall not be considered or

{00198838-2}    -16-

--------------------------------------------------------------------------------




construed in any manner as an actual investment of an Account in any actual
investment fund (including the Investment Funds under the Basic Plan) or in MMC
Stock. In the event the Company or any Participating Company, in its sole
discretion, decides to invest any amount in any or all of the actual investment
funds (including the Investment Funds under the Basic Plan), no Participant
shall have any rights in or to such investments themselves. Without limiting the
foregoing, an Account shall at all times be a bookkeeping entry only and shall
not represent an investment made on behalf of any Participant by the Company or
any Participating Company.
(b)    Each Participant shall bear the full responsibility for all results
associated with his or her designation of any Fund and/or Notional Shares under
this Article 4 for notional investment, and neither the Company, Participating
Company, Plan Administrator nor the Investment Committee shall have any
responsibility or liability with respect to any Participant's designation of any
Fund and/or Notional Shares.
4.8    Valuation of Accounts and Account Statements. The Plan Administrator may
determine the notional value of all Accounts at such times as designated under
procedures established by the Plan Administrator from time to time. The Plan
Administrator shall furnish or make available, at any time designated under
procedures established by the Plan Administrator from time to time, electronic
or written statements to each Participant setting forth the number of Notional
Shares and their value credited to his or her Account, the Notional Investments
and their respective Notional Investment Values credited to his or her Account,
and, if applicable, his or her Pre-2005 Sub-Account, as of the date designated
in the statement.

{00198838-2}    -17-

--------------------------------------------------------------------------------




4.9    Changing Notional Investments.
(a)    Account Balances. A Participant may change the allocation of Notional
Investments credited to his or her Account among the Funds (including, for this
purpose, Notional Shares) or transfer Notional Investments from a specific Fund
into one or more replacement Funds in accordance with procedures and in
increments established by the Plan Administrator from time to time. A
Participant may not reallocate or transfer Notional Shares credited to his or
her Account and/or Pre-2005 Sub-Account to any Fund.
(b)    Compensation Reduction. A Participant may change the notional allocation
of future reductions in his or her Compensation to be credited to his or her
Account pursuant to Section 4.2 among the Funds and Notional Shares in
accordance with procedures established by the Plan Administrator from time to
time.
(c)    Matching Credits. A Participant may change the notional allocation of
Matching Credits made pursuant to Section 4.3(a) among the Funds and Notional
Shares in accordance with procedures established by the Plan Administrator from
time to time.
4.10    Default Investment Direction. If an Eligible Employee, selected in
accordance with Section 2.1 to participate in the Plan, timely completes and
submits to the Plan Administrator his or her Enrollment Authorization but fails
to timely complete and submit an Investment Direction to the Plan Administrator
at the time of his or her initial enrollment in the Plan under Section 2.2, the
Account of such Participant shall be

{00198838-2}    -18-

--------------------------------------------------------------------------------




deemed notionally invested in the default Investment Fund designated for the
Plan by the Investment Committee until he or she submits a completed Investment
Direction.
4.11    Delayed Crediting of Notional Shares or Notional Investments. If the
Plan Administrator determines that the crediting of Notional Shares or Notional
Investments to any Account at the time specified in this Article 4 would or
could be a violation of applicable law, then such crediting shall be delayed
until the Plan Administrator, in its sole discretion, determines it to be
permitted. In the event of any such delay, the number of Notional Shares and
Notional Investments that are eventually credited to the Account shall be
determined based on the Fair Market Value of a share of MMC Stock and the
Notional Investment Values determined on the date such Notional Shares and/or
Notional Investments are credited to such Account.



{00198838-2}    -19-

--------------------------------------------------------------------------------




ARTICLE 5    
BENEFITS
5.1    Benefits. For purposes of determining the amount to which a Participant
is entitled under the Plan, a Participant's Benefit payable at any time shall be
equal to (i) the number of Notional Shares (including fractional Notional
Shares) that have been credited to his or her Account at such time and (ii) the
Notional Investment Value of the Notional Investments that have been credited to
his or her Account at such time. Except as provided in Section 5.5 hereof or by
procedures established from time to time by the Plan Administrator, the portion
of the Benefit in respect of Notional Shares shall be paid only in shares of MMC
Stock and the portion of the Benefit in respect of Notional Investments shall be
paid only in cash. If a Participant has elected payment of his or her Benefit,
or a portion of such Benefit, in installments pursuant to Section 5.2(b) and/or
Section 5.3(c) or (d), the number of Notional Shares and value of Notional
Investments credited to his or her Account shall be ratably reduced in
accordance with the procedures established by the Plan Administrator from time
to time.
5.2    Time and Method of Payment Elections of Pre-2005 Benefits.
(a)    In General. Subject to the provisions of paragraph (b) of this Section
5.2, a Participant may, under uniformly applicable rules, elect the time and/or
form of payment of his or her Pre-2005 Benefit. Any such election shall remain
in effect until such time as a new election shall become effective hereunder.
(b)    Time and Payment Election. Under procedures established by the Plan
Administrator from time to time, a Participant may elect that, in the event of

{00198838-2}    -20-

--------------------------------------------------------------------------------




his or her Retirement or death, his or her Pre-2005 Benefit be paid to him or
her (or his or her Beneficiary) in (i) a single lump sum distribution, or (ii)
annual installments over a period of two (2) to fifteen (15) years as he or she
may designate. The Participant may also elect that his or her Pre-2005 Benefit
be paid, or begin to be paid if annual installments are elected, to him or her
(or his or her Beneficiary) (x) as of the last business day of the calendar
month (or, if it is not administratively practicable to make the payment in such
month, the succeeding calendar month) following the date of such Retirement or
death, (y) during the first calendar quarter of the Plan Year that immediately
follows the Plan Year of such Retirement or death, or (z) during the first
calendar quarter of the fifth (5th) Plan Year that follows the Plan Year of such
Retirement or death. Any election under this paragraph (b) shall take effect
twelve (12) months after the election is made and shall replace any distribution
election made previously by the Participant with respect to his or her Pre-2005
Benefit. If a Participant separates from service before the twelve (12) month
period above has elapsed, his or her previous distribution election which has
been in effect for at least twelve (12) months shall control or, if none,
distributions shall be made in accordance with Section 5.2(d). In the event a
Participant elects that his or her Pre-2005 Benefit be distributed to him or her
in the form of annual installments, the Participant shall also direct at the
same time that in the event of his or her death whether the balance of his or
her Pre-2005 Benefit shall be paid to his or her Beneficiary in the form of a
single lump sum distribution or shall be paid in annual installments for the
remainder of the installment period designated by the Participant.
Notwithstanding the foregoing provisions of this paragraph (b), in the event a
Participant separates from service for any reason other than Retirement or
death, his or her Pre-2005

{00198838-2}    -21-

--------------------------------------------------------------------------------




Benefit shall be paid in a single lump sum as soon as administratively
practicable following such Participant's separation from service.
(c)    Death Benefit. In the event that a Participant dies before payment of his
or her Pre-2005 Benefit commenced or was completed, the balance of his or her
Pre-2005 Benefit shall be paid to his or her Beneficiary as soon as
administratively practicable following the Participant's death in accordance
with his or her last effective distribution election made in accordance with
Section 5.2(b). If no election is in effect, the unpaid balance of such Pre-2005
Benefit shall be paid in a single lump sum distribution as soon as
administratively practicable after the Participant's death.
(d)    Default Method of Distribution. In the event that a Participant has not
made a timely election in accordance with Section 5.2(b), upon the Participant's
Retirement or death, the Participant's Pre-2005 Benefit shall be paid to him or
her (or his or her Beneficiary) in a single lump sum as soon as administratively
practicable following such separation from service.
(e)    Separation from Service. For purposes of this Section 5.2, a
Participant's separation from service for any reason other than Retirement or
death shall be determined by the Plan Administrator under the rules and
administrative practices of the Plan that were in effect prior to January 1,
2005 and in accordance with the employment practices of the Company at such
time, as distinct from the rules that apply to a Participant's Termination of
Employment for purposes of Section 5.3 of the Plan.
5.3    Time and Method of Payment Elections of Post-2004 Benefits.

{00198838-2}    -22-

--------------------------------------------------------------------------------




(a)    In General. A Participant may elect the form of payment of his or her
Post-2004 Benefit by timely completing and submitting a Distribution Election to
the Plan Administrator in accordance with procedures established the Plan
Administrator from time to time. Any such Distribution Election shall remain in
effect until such time as a subsequent Distribution Election made in accordance
with Section 5.3(d) shall become effective.
(b)    Payment Date. For purposes of this Section 5.3, the Payment Date of a
Participant's Post-2004 Benefit shall be the date of the first to occur of: (i)
the Participant's Retirement; (ii) the Participant's Disability; (iii) the
Participant's death; (iv) a Change in Control; or (v) the Participant's
Termination of Employment for any reason other than Retirement, Disability or
death.
(c)    Initial Distribution Elections. In accordance with Section 2.2 and
subject to Section 5.3(e), a Participant may direct in the Distribution Election
that, in the event of his or her Retirement, Disability or death, his or her
Post-2004 Benefit be paid to him or her (or his or her Beneficiary) in (i) a
single lump sum distribution, or (ii) annual installments over a period of two
(2) to fifteen (15) years as he or she may designate. A Participant may also
direct in the Distribution Election that his or her Post-2004 Benefit be paid or
commence: (x) as soon as administratively practicable following his or her
Payment Date but no later than ninety (90) days after such Payment Date; (y)
during the first calendar quarter of the Plan Year that immediately follows the
Plan Year of his or her Payment Date for Retirement, Disability or death; or (z)
during the first calendar quarter of the fifth (5th) Plan Year that follows the
Plan Year

{00198838-2}    -23-

--------------------------------------------------------------------------------




during which his or her Payment Date for Retirement, Disability or death occurs.
In the event a Participant elects that his or her Post-2004 Benefit be
distributed to him or her in the form of annual installments, the Participant
shall also direct, in the event of his or her death, whether the balance of his
or her Post-2004 Benefit shall be paid to his or her Beneficiary in the form of
a single lump sum distribution or shall be paid in annual installments for the
remainder of the installment period designated by the Participant.
(d)    Default Distribution Election on Account of Termination of Employment.
Subject to Section 5.3(e), if a Participant fails to timely submit a completed
initial Distribution Election in accordance with Section 2.2 and Section 5.3(c),
his or her Post-2004 Benefit shall be paid in a single lump sum as soon as
administratively practicable following his or her Payment Date for Termination
from Employment for any reason other than Disability or death but no later than
ninety (90) days after such Payment Date.
(e)    Subsequent Distribution Elections. Notwithstanding a Participant's
initial Distribution Election under Section 5.3(c) or his or her default
election under Section 5.3(d), a Participant may complete and submit to the Plan
Administrator, in accordance with procedures established by the Plan
Administrator from time to time, a subsequent Distribution Election in which he
or she designates the time or form of the payment of his or her Post-2004
Benefit. Notwithstanding the foregoing, if a Participant designates annual
installments as the form of payment in his or her initial Distribution Election,
he or she may not reduce the number of annual installments previously elected;
provided, however, a Participant may still designate, in accordance

{00198838-2}    -24-

--------------------------------------------------------------------------------




with the rules of this paragraph (e), the single lump sum distribution as the
form of payment. Except in the cases of Disability or death, if a Participant
submits a subsequent Distribution Election under this paragraph (e), such
election must provide that payment shall be made or commence no sooner than five
(5) calendar years from the time such payment otherwise would have been made or
would have commenced. For purposes of this paragraph (e), a subsequent
Distribution Election shall be effective only if the Distribution Election is
made at least twelve (12) months prior to the time of payment specified in the
immediately preceding Distribution Election. The annual installment form of
payment under Section 5.3 shall be treated as a single payment for purposes of
this paragraph (e).
(f)    Default Distribution Election on Account of Disability. In the event a
Participant fails to timely submit a completed initial Distribution Election in
accordance with Section 2.2 and Section 5.3(c) and becomes Disabled, his or her
Post-2004 Benefit shall be paid in a single lump sum in the calendar month, or
immediately succeeding calendar month, that a determination has been made that
the Participant is Disabled.
(g)    Death Benefit. In the event that a Participant dies before payment of his
or her Post-2004 Benefit was made in a single lump sum distribution or commenced
to be paid in annual installments, his or her Post-2004 Benefit shall be paid to
his or her Beneficiary at the time and in the form designated in the
Participant's Distribution Election in effect at the time of death. If no
Distribution Election is in effect at the time of the Participant's death, the
Post-2004 Benefit shall be paid to his or her Beneficiary in a single lump sum
distribution as soon as administratively practicable

{00198838-2}    -25-

--------------------------------------------------------------------------------




following the Participant's date of death but no later than ninety (90) days
after such Payment Date. If a Participant dies after annual installments have
commenced, payment of the balance of his or her Post-2004 Benefit shall be made
to his or her Beneficiary in accordance with his or her Distribution Election;
provided, however, if the Distribution Election provided for the continuation of
installment payments, then the remaining annual installments shall be paid to
the Participant's Beneficiary on the annual installment payment date that is
established by the Plan Administrator from time to time that applies to all
annual installment payments made under the Plan next following the Participant's
date of death.
(h)    Termination of Employment for any Other Reason. Notwithstanding a
Participant's Distribution Election made under Section 5.3(c) or (e), in the
event that a Participant Terminates Employment for any reason other than
Retirement, Disability or death, his or her Post-2004 Benefit shall be paid in a
single lump sum distribution as soon as administratively practicable following
the date of the Participant's Termination from Employment for any reason other
than Retirement, Disability or death, but no later than the 90-day period
following such Termination from Employment.
(i)    Determination of Payment Date. Except as may otherwise be provided in
Section 5.3(e) with respect to subsequent distribution elections, no Participant
or Beneficiary shall have the right to designate the date or taxable year of
payment of any distributions to be made under Sections 5.3(c), (d), (g) or (h)
of the Plan.
(j)    Specified Employee Rule.    Notwithstanding a Specified Employee's
election under Section 5.3(c) or (e) that is effect on his or her Payment Date,
the application of the default election rules under Section 5.3(d) or the
distribution rules

{00198838-2}    -26-

--------------------------------------------------------------------------------




of Section 5.3(h), the payment or commencement of payment of a Specified
Employee's Post-2004 Benefit following his or her Termination from Employment
shall not be made or commence before the earlier of (i) the date that is six (6)
months following his or her Termination of Employment other than for Disability,
or (ii) the date of his or her death.
5.4    Source of Payment. The Benefit of each Participant shall be the
obligation of the Participating Company or Companies that employed such
Participant at the time reductions in the Participant's Compensation were made
pursuant to Section 3.1, and shall be the general liability of such
Participating Company or Companies. The claim of a Participant or Beneficiary to
a Benefit shall at all times be merely the claim of an unsecured creditor of the
Participating Company or Companies responsible therefor. No trust, security,
escrow, or similar account need be established for the purpose of paying
Benefits. However, the Company may in its discretion establish a custodial
account or "rabbi trust" (or other arrangement having equivalent taxation
characteristics under the Code and applicable regulations or rulings) to hold
assets of the Participating Companies, subject to the claims of such
Participating Companies' creditors in the event of insolvency, for the purpose
of paying Benefits. If the Company establishes such an account or trust, amounts
paid therefrom shall discharge the obligations hereunder to the extent of the
payments so made.
5.5    Change in Control.
(a)    For purposes of Section 5.3 and this Section 5.5, a "Change in Control"
shall have occurred if:

{00198838-2}    -27-

--------------------------------------------------------------------------------




(i)    any "person", as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act (the "Exchange Act") (other than the Company, any
trustee or other fiduciary holding securities under an employee benefit plan of
the Company or any corporation owned, directly or indirectly, by the
stockholders of the Company in substantially the same proportions as their
ownership of MMC Stock), or more than one person acting as a group is or becomes
the "beneficial owner" (as defined in Rule 13d-3 under the Exchange Act),
directly or indirectly, of securities of the Company representing more than
fifty percent (50%) of the combined voting power of the Company's then
outstanding voting securities;
(ii)    during any 12-month period, individuals who at the beginning of such
period constitute the Board, and any new director whose election by the Board of
Directors or nomination for election by the Company's stockholders was approved
by a vote of at least a majority of the directors then still in office who
either were directors at the beginning of the period or whose election or
nomination for election was previously so approved, cease for any reason to
constitute at least a majority thereof;
(iii)    there is consummated a merger or consolidation of the Company with any
other corporation, other than (A) a merger or consolidation which would result
in the voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving or parent entity) fifty percent (50%) or
more of the combined

{00198838-2}    -28-

--------------------------------------------------------------------------------




voting power of the voting securities of the Company or such surviving entity
(or any parent of the Company or such surviving entity) outstanding immediately
after such merger or consolidation or (B) a merger or consolidation effected to
implement a recapitalization of the Company (or similar transaction) in which no
"person" (as herein above defined) or more than one person acting as a group
acquired fifty percent (50%) or more of the combined voting power of the
Company's then outstanding securities; or
(iv)    during any 12-month period, any person or more than one person acting as
a group acquires all or substantially all of the Company's assets (or any
transaction having a similar effect); provided that such assets have a total
gross fair market value equal to or more than forty percent (40%) of the total
gross fair market value of all of the assets of the Company and its
subsidiaries.


(b)    Notwithstanding any contrary provision of the Plan, upon the occurrence
of a Change in Control, the Company shall pay to each Participant (including a
Participant who is a Specified Employee), his or her Benefit (i) in a single
distribution of shares of MMC Stock in respect of the number of Notional Shares
credited to his or her Account and a single lump sum distribution of cash equal
to the Notional Investment Value of his or her Notional Investments credited to
his or her Account or (ii) to the extent all of the shares of MMC Stock have
been changed, exchanged or converted into cash, property or other securities of
the Company in connection with such Change in

{00198838-2}    -29-

--------------------------------------------------------------------------------




Control, in such cash, property or other securities to which such Participant
would have been entitled if his or her Benefit had been paid to him or her in
the manner as set forth in clause (i) hereof immediately prior to the Change in
Control. The Company shall make payments on or after the date of the Change in
Control, but in no event shall payment be made later than the latest of (i) the
last day of the calendar year in which such Change in Control occurs or (ii) the
fifteenth (15th) day of the third (3rd) calendar month following the date of the
Change in Control, provided that the Participant shall not designate, directly
or indirectly, the taxable year of payment.
5.6    Payment on Account of Income Inclusion. Notwithstanding any provision in
the Plan to the contrary, in the event it is determined at any time that the
Plan fails to comply with the requirements of Section 409A of the Code and/or
Treasury regulations, a single lump sum distribution shall be paid to an
affected Participant within thirty (30) days of such determination. Such payment
may not exceed the amount required to be included in the income of such
Participant as a result of the failure to comply.
5.7    Withholding All deferrals and payments under the Plan shall be subject to
any applicable withholding requirements imposed by any tax or other law. The
Participating Company or Companies responsible for payment of a Benefit shall
have the right to (i) require as a condition of deferral and payment that the
payee remit to such Participating Company or Companies an amount sufficient in
its or their opinion to satisfy all applicable withholding requirements, or (ii)
accelerate the time of a payment, or make a payment from the Plan, in order to
pay employment taxes under

{00198838-2}    -30-

--------------------------------------------------------------------------------




Sections 3101, 3121(a) and 3121(v)(2) of the Code, wage withholding under
Section 3401 of the Code and wage withholding under applicable state, local and
foreign tax law. If the event giving rise to the withholding obligation is the
payment of shares of MMC Stock, then the withholding obligation may be satisfied
by having the Participating Company or Companies withhold shares of MMC Stock
having a Fair Market Value equal to the amount of tax to be withheld. For this
purpose, Fair Market Value shall be determined by the Plan Administrator as of
the date on which the amount of tax to be withheld is determined.
5.8    Delays in Payment. Notwithstanding any other provision of this Article 5,
the Plan Administrator may delay the payment of a Benefit in accordance with
Treas. Reg. §1.409A-2(b)(7)(i) if the Plan Administrator reasonably anticipates
that making the payment would result in the loss of a Participating Company's
right to a tax deduction for such payment due to the application of Section
162(m) of the Code. The Plan Administrator may also delay payment of a Benefit
in accordance with Treas. Reg. §1.409A-2(b)(7)(ii) if the Plan Administrator
reasonably anticipates that the making of the payment will violate Federal
securities laws or other applicable law.

{00198838-2}    -31-

--------------------------------------------------------------------------------






ARTICLE 6    
BENEFICIARIES
6.1    Beneficiary Designation.
(a)    A Participant shall designate a Beneficiary or Beneficiaries of his or
her Benefit. The designated Beneficiary or Beneficiaries may or may not be such
Participant's designated beneficiary or beneficiaries under the Basic Plan.
(b)    A Participant shall designate his or her primary Beneficiary or
Beneficiaries and contingent Beneficiary or Beneficiaries by completing and
submitting to the Plan Administrator a written designation on a form and in a
manner specified by the Plan Administrator (which may include electronic means)
from time to time.
(c)    In the event that there is no properly designated Beneficiary or
contingent Beneficiary living at the time of a Participant's death, the
Participant's unpaid Benefit shall be paid to his or her surviving Spouse, or,
if there is no surviving Spouse, to the executors or administrators of his or
her estate. The person or persons to whom such amount is paid shall be deemed to
be the deceased Participant's Beneficiary for purposes of Article 5 of this
Plan.
6.2    Payment to Incompetent. If any person entitled to benefits under this
Plan shall be a minor or shall be physically or mentally incompetent in the
judgment of the Plan Administrator, such benefits may be paid to the person to
whom the corresponding benefits under the Basic Plan are paid pursuant to
Section 11.3 thereof.

{00198838-2}    -32-

--------------------------------------------------------------------------------






ARTICLE 7    
ADMINISTRATION
7.1    Appointment of Plan Administrator. The Plan shall be administered by the
Plan Administrator. Without limiting the generality of the foregoing, the Plan
Administrator shall have the power and discretion to:
(a)    make and enforce rules and regulations and prescribe the use of forms it
deems appropriate for the administration of the Plan (including the discretion
to prescribe the form or other method of communication, consistent with
applicable law, for any particular purpose specified in the Plan, whether or not
the Plan specifies that such communication be written);
(b)    construe all terms, provisions, conditions and limitations of the Plan
and resolve ambiguities, inconsistencies and omissions;
(c)    determine all questions arising out of or in connection with the
provisions of the Plan or its administration in any and all cases in which it
deems such a determination advisable, such determinations to be final and
conclusive on all persons;
(d)    delegate authority to agents and other persons to act on its behalf in
carrying out the provisions and administration of the Plan, and to take or
direct any action required or advisable with respect to the administration of
the Plan.
7.2    Claims Procedure. If the Plan Administrator, or an individual delegated
with the authority to make initial claim determinations, denies any
Participant's or Beneficiary's claim for benefits under the Plan:

{00198838-2}    -33-

--------------------------------------------------------------------------------




(a)    the Plan Administrator or individual delegated with the authority to make
initial claim determinations shall notify such Participant or Beneficiary of
such denial by written notice which shall set forth the specific reasons for
such denial; and
(b)    the Participant or Beneficiary shall be afforded a reasonable opportunity
for a full and fair review by the Plan Administrator of the decision to deny his
or her claim for Plan benefits, generally in the same manner for claims made
under the Basic Plan.
7.3    Service of Process. The Company or such other person as may from time to
time be designated by the Company shall be the agent for service of process
under the Plan.
7.4    No Bond Required. No bond or other security shall be required of the Plan
Administrator or any individual to whom the Plan Administrator delegates
authority except as may be required by law.
7.5    Limitation of Liability; Indemnity. Except to the extent otherwise
provided by law, if any duty or responsibility of the Plan Administrator or the
Committee has been allocated or delegated to any other individual in accordance
with any provision of this Plan, then neither the Plan Administrator nor
Committee (as the case may be) shall be liable for any act or omission of such
individual in carrying out such duty or responsibility. The Company shall
indemnify and save the Plan Administrator and each person who is a member of the
Committee, and each employee or director of a Participating Company harmless
against any and all loss, liability, claim,

{00198838-2}    -34-

--------------------------------------------------------------------------------




damage, cost and expense which may arise by reason of, or be based upon, any
matter connected with or related to the Plan or the administration of the Plan
(including, but not limited to, any and all expenses reasonably incurred in
investigating, preparing or defending against any litigation, commenced or
threatened, or in settlement of any such claim) to the fullest extent permitted
under applicable law, except when the same is judicially determined to be due to
the gross negligence or willful misconduct of the Plan Administrator or such
Committee member, employee or director.
7.6    Payment of Expenses. The Plan Administrator and its members shall serve
without special compensation. Expenses of plan administration shall be paid by
the Company.

{00198838-2}    -35-

--------------------------------------------------------------------------------






ARTICLE 8    
AMENDMENT AND TERMINATION
8.1    Right Reserved. (a)    Subject to Section 8.2, the Board of Directors may
at any time amend or terminate the Plan, retroactively or otherwise, provided
that such amendment shall not cause the Plan to violate Section 409A of the Code
or Treasury regulations thereunder. However, no such amendment or termination
shall reduce any Participant's Benefit determined as though the date of such
amendment or termination were the date of his Termination of Employment. The
Chief Executive Officer or any officer designated by him also may amend the Plan
to the extent permitted under the Employee Benefit Plan Guidelines adopted by
the Board of Directors as of September 18, 2003, as from time to time amended.
(b)    In its discretion, the Company may upon termination of the Plan or at any
time thereafter pay to every Participant (or Beneficiary) in a single
distribution a number of shares of MMC Stock equal to the number of Notional
Shares credited to his or her Account and a lump sum payment equal to the
Notional Investment Value of his or her Notional Investments, whereupon all
Accounts shall be terminated; provided, however, no payment shall be made under
this paragraph (b) if the termination and liquidation of the Plan does not
satisfy any of the permissible circumstances set forth in Treas. Reg.
§1.409A-3(j)(4)(ix).
(c)    If, upon termination of the Plan, the conditions and circumstances for
liquidation of the Accounts under Treas. Reg. §1.409A-3(j)(4)(ix) are not
satisfied, no more Eligible Employees shall become Participants, and reductions
in

{00198838-2}    -36-

--------------------------------------------------------------------------------




Compensation under Section 3.1 and the associated credits under Section 4.2 and
4.3 shall cease. Notwithstanding termination of the Plan, a Participant may
continue to provide Investment Directions to the Plan Administrator until his or
her Benefit is distributed. For the purposes of this paragraph (c), Benefits
shall be distributed in accordance with Article 5.
(d)    Notwithstanding a termination of the Plan, additional Notional Shares and
Notional Investments shall continue to be credited to each Account as dividend
reinvestments pursuant to Section 4.6 until such time as such Account is
liquidated.
8.2    Action to Bind Participating Company. Upon the execution of the Plan by
the Company, each Participating Company designates the Company as its agent to
administer the Plan. Any amendment or termination of the Plan by the Company
shall be binding upon each Participating Company.
8.3    Cessation of Credits of Notional Shares. Reductions in Compensation under
Section 3.1 and the associated credits under Section 4.2 and 4.3 shall cease to
be credited as Notional Shares effective as of May 14, 2013 or, if earlier, at
such time as (a) the aggregate number of shares of MMC Stock paid pursuant to
Article 5 on or after May 15, 2003, plus (b) the aggregate number of Notional
Shares credited to Participants' Accounts on or after May 15, 2003, equals the
share authorization set forth in Section 10.2.

{00198838-2}    -37-

--------------------------------------------------------------------------------






ARTICLE 9    
MISCELLANEOUS
9.1    Doubt as to Right to Payment. If any doubt exists as to the right of any
person to any benefits under this Plan or the amount or time of payment of such
benefits (including, without limitation, any case of doubt as to identity, or
any case in which any notice has been received from any other person claiming
any interest in amounts payable hereunder, or any case in which a claim from
other persons may exist by reason of community property or similar laws), the
Plan Administrator may, in its discretion, direct that payment of such benefits
be deferred until such right or amount or time is determined, or until a court
of competent jurisdiction orders that such benefits be paid into court in
accordance with appropriate rules of law, or the Plan Administrator may direct
that payment be made only upon receipt of a bond or similar indemnification (in
such amount and in such form as is satisfactory to the Plan Administrator).
9.2    Spendthrift Clause. No benefit, distribution or payment under the Plan
may be anticipated, assigned (either at law or in equity), alienated or subject
to attachment, garnishment, levy, execution or other legal or equitable process
whether pursuant to a "domestic relations order" as defined in Section 414(p) of
the Code or otherwise.
9.3    Usage. Whenever applicable, the masculine gender, when used in the Plan,
includes the feminine gender, and the singular includes the plural.
9.4    Data. Any Participant or Beneficiary claiming a Benefit under the Plan
shall furnish to the Plan Administrator such documents, evidence or information
as t

{00198838-2}    -38-

--------------------------------------------------------------------------------




he Plan Administrator shall consider necessary or desirable for the purpose of
administering the Plan, or to protect the Plan Administrator. It is a condition
of the Plan that each such Participant or Beneficiary shall furnish promptly
true and complete data, evidence or information and sign such documents as the
Plan Administrator may require before any benefits become payable under the
Plan.
9.5    Separability. If any provision of the Plan is determined to be invalid,
unenforceable or inconsistent with any applicable law, including Section 409A of
the Code, its invalidity, unenforceability or inconsistency with any such
applicable law shall not affect any other provisions of the Plan, and the Plan
shall be construed and enforced as if such provision had not been included
therein. Without limiting the application of the preceding sentence, a provision
shall be considered invalid if its operation would cause the Basic Plan to fail
to qualify under Section 401(a) of the Code.
9.6    Captions. The captions in this document and in the table of contents
prefixed hereto are inserted only as a matter of convenience and for reference
and in no way define, limit, enlarge or describe the scope or intent of the Plan
and shall in no way affect the Plan or the construction of any provision
thereof.
9.7    Right of Discharge Reserved. The establishment of the Plan shall not be
construed to confer upon any employee any legal right to be retained in the
employ of a Participating Company or give any employee or any other person any
right to benefits, except to the extent expressly provided for hereunder. All
employees shall remain subject to discharge to the same extent as if the Plan
had never been adopted, a

{00198838-2}    -39-

--------------------------------------------------------------------------------




nd may be treated without regard to the effect such treatment may have upon them
under the Plan.
9.8    Limitations on Liability. Notwithstanding any other provision of the
Plan, no Participating Company nor any employee or agent of a Participating
Company shall be liable to any Participant, Beneficiary or other person for any
claim, loss, liability or expense incurred in connection with the Plan.
9.9    Section 409A Compliance. Notwithstanding any other provision of the Plan,
the terms of each Plan shall in all instances be interpreted in a manner so as
to comply with the requirements of Section 409A of the Code and Treasury
Regulations issued thereunder.
9.10    Governing Law and Limitations on Actions. The Plan is intended to
constitute an arrangement that is unfunded and maintained primarily for the
purpose of providing deferred compensation for a select group of management or
highly compensated employees, all within the meaning of the ERISA. All rights
under this Plan shall be governed by and construed in accordance with rules of
Federal law applicable to such plans. No action (whether at law, in equity or
otherwise) shall be brought by or on behalf of any Participant or Beneficiary
for or with respect to benefits due under this Plan unless the person bringing
such action has timely exhausted the Plan's claim review procedure. Any action
(whether at law, in equity or otherwise) must be commenced within three (3)
years. This three (3) year period shall be computed from the earlier of (a) the
date a final determination denying such benefit, in whole or in part, is issued
under the Plan's claim review procedure and (b) the date such individual's c

{00198838-2}    -40-

--------------------------------------------------------------------------------




ause of action first accrued (as determined under the laws of the State of New
York without regard to principles of choice of laws).

{00198838-2}    -41-

--------------------------------------------------------------------------------






ARTICLE 10    
EFFECTIVE DATE; SHARE AUTHORIZATION
10.1    Effective Date. This amended and restated Plan shall be effective on
January 1, 2009. Further, for the period from January 1, 2005 through December
31, 2008, it was intended that the Plan be administered and operated in good
faith compliance with Section 409A of the Code and in accordance with the
transition rules provided in IRS Notice 2005-1, IRS Notice 2006-79 and IRS
Notice 2007-86 including, but not limited to, the rules governing Participants'
elections as to the time and method of payment.
10.2    Shares Authorized. Pursuant to the resolution adopted by the Board of
Directors on May 15, 2003, 5,000,000 (five million) shares of MMC Stock (as may
be adjusted for stock splits, stock dividends, reorganizations and the like) are
authorized for issuance pursuant to this Plan on and after May 15, 2003.

{00198838-2}    -42-

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, MARSH & MCLENNAN COMPANIES, INC. has caused this amended and
restated Plan to be executed by its duly authorized officer this 27th day of
December, 2012.
MARSH & MCLENNAN COMPANIES, INC.






By: /s/ Laurie Ledford
Laurie Ledford
Senior Vice President and Chief
Human Resources Officer

{00198838-2}    -43-